Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 25, 2019

                                     No. 04-19-00354-CV

CUMBERLAND SURGICAL HOSPITAL OF SAN ANTONIO, LLC; PSN Affiliates, LLC-
                        North Loop Series,
                           Appellants

                                               v.

                                  CCA FINANCIAL, LLC,
                                        Appellees

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI03676
                        Honorable Mary Lou Alvarez, Judge Presiding

                                        ORDER
        Pending before the court is Appellants’ Motion to Supplement the Record in which
appellants ask this court to supplement the appellate record with a declaration attached to their
motion. As the appellee notes in its response and objection, “[t]his court must decide cases
based on the appellate record as filed, and may not consider documents attached as appendices to
briefs” or attached to motions filed on appeal. Carter v. Ball, No. 04-19-00194-CV, 2019 WL
5030227, at *2 n.4 (Tex. App.—San Antonio Oct. 9, 2019, no pet. h.) (citing In re W.T.H., No.
04-16-00055-CV, 2017 WL 603649, at *1 n.1 (Tex. App.—San Antonio Feb. 15, 2017, no pet.);
Briggs v. Toyota Mfg. of Tex., 337 S.W.3d 275, 283 n.8 (Tex. App.—San Antonio 2010, no
pet.)). Appellants’ motion is DENIED.


       It is so ORDERED on this 25th day of October, 2019.

                                                                          PER CURIAM



       ATTESTED TO: ________________________
                    LUZ ESTRADA,
                    Chief Deputy Clerk